                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZANE M. HUBBARD,                                     Case No. 19-cv-07508-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER TO SHOW CAUSE WHY
                                                  v.                                          PLAINTIFF SHOULD NOT BE
                                   9
                                                                                              DENIED LEAVE TO PROCEED IN
                                  10     GLORIA RAMOS,                                        FORMA PAUPERIS
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California State Prison – Soledad, filed this pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983. He has requested leave to proceed in forma pauperis. ECF No. 2.

                                  15   The Court orders plaintiff to show cause, within twenty-eight (28) days of the date of this order,

                                  16   why plaintiff’s request for leave to proceed in forma pauperis should not be denied pursuant to the

                                  17   three strikes provision set forth in 28 U.S.C. § 1915.

                                  18                                               DISCUSSION

                                  19          This action is governed by the Prison Litigation Reform Act of 1996 (“PLRA”) which was

                                  20   enacted, and became effective, on April 26, 1996. The PLRA provides that a prisoner may not

                                  21   bring a civil action under 28 U.S.C. § 1915, i.e., may not proceed in forma pauperis, “if the

                                  22   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

                                  23   an action . . . in a court of the United States that was dismissed on the grounds that it is frivolous,
                                       malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under
                                  24
                                       imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Plaintiff has not alleged that
                                  25
                                       he is under imminent danger of serious physical injury. The complaint alleges that plaintiff is
                                  26
                                       being involuntarily medicated on defendant Ramos’ orders which causes plaintiff to suffer side
                                  27
                                       effects, and plaintiff does not wish to be medicated. See ECF No. 1 at 3-6.
                                  28
                                   1          For purposes of a dismissal that may be counted under Section 1915(g), the Ninth Circuit

                                   2   gave this guidance: The phrase “fails to state a claim on which relief may be granted” parallels the

                                   3   language of Federal Rule of Civil Procedure 12(b)(6) and apparently means the same thing.

                                   4   Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). A case “is frivolous if it is ‘of little weight

                                   5   or importance: having no basis in law or fact.’” Id. (citation omitted). “A case is malicious if it

                                   6   was filed with the ‘intention or desire to harm another.’” Id. (citation omitted). “Not all

                                   7   unsuccessful cases qualify as a strike under § 1915(g). Rather, § 1915(g) should be used to deny a

                                   8   prisoner’s IFP status only when, after careful evaluation of the order dismissing an action, and

                                   9   other relevant information, the district court determines that the action was dismissed because it

                                  10   was frivolous, malicious or failed to state a claim.” Id. at 1121.

                                  11          The Court finds that, prior to this date, plaintiff has had at least four cases dismissed that

                                  12   count as “strikes.” The Court takes judicial notice of: 1) Hubbard v. Mendes, E.D. Cal., Case No.
Northern District of California
 United States District Court




                                  13   1:13-cv-01078, ECF Nos. 11 & 13 (dismissed for failure to state a claim; allegations failed to state

                                  14   an Eighth Amendment claim for deliberate indifference to safety or state an equal protection

                                  15   claim); 2) Hubbard v. Corcoran State Prison, E.D. Cal., Case No. 1:13-cv-01736, ECF Nos. 15 &
                                       17 (dismissed for failure to state a claim; allegations failed to state claims under the Eighth
                                  16
                                       Amendment, Due Process Clause, Equal Protection Clause, or First Amendment, and failed to
                                  17
                                       state claim for private right of action under cited state regulations); 3) Hubbard v. Marchak, E.D.
                                  18
                                       Cal., Case No. 1:14-cv-00274, ECF Nos. 10 & 12 (dismissed for failure to state a claim; factual
                                  19
                                       allegations insufficient to state a claim for excessive force, forced mental health treatment,
                                  20
                                       discrimination, due process violation, and illegal surveillance and interrogation.); and 4) Hubbard
                                  21
                                       v. Youngblood, N.D. Cal. Case No. 19-cv-05812 JST (PR) (dismissed for failure to state a claim;
                                  22
                                       action barred by judicial immunity, allegations insufficient to state First Amendment or Eighth
                                  23
                                       Amendment claim, no private right of action under cited state regulations and federal statute, and
                                  24
                                       no respondeat superior liability).1 These actions were dismissed on the grounds that they failed to
                                  25

                                  26   1
                                         On November 18, 2019, in Case No. 1:19-cv-01346-LJO-EPG, Hubbard v. Youngblood (E.D.
                                  27   Cal.), Chief District Judge O’Neill adopted the magistrate judge’s findings and recommendations
                                       that plaintiff be denied leave to proceed in forma pauperis because plaintiff has at least three 28
                                  28   U.S.C. § 1915(g) “strikes” and does not qualify for the imminent danger exception. See C No.
                                       1:19-cv-01346-LJO-EPG, Hubbard v. Youngblood, Order Adopting Findings and
                                                                                         2
                                   1   state a claim upon which relief may be granted, and therefore qualify as “strikes” under Section

                                   2   1915.

                                   3                                              CONCLUSION

                                   4           Accordingly, within twenty-eight (28) days of the date of this order, plaintiff shall show

                                   5   cause why his request for leave to proceed in forma pauperis should not be denied pursuant to the

                                   6   three strikes provision set forth in 28 U.S.C. § 1915. Failure to respond in accordance with this

                                   7   order will result in dismissal of this action without further notice to plaintiff pursuant to Rule

                                   8   41(b) of the Federal Rules of Civil Procedure for failure to comply with a court order.

                                   9           IT IS SO ORDERED.

                                  10   Dated: November 20, 2019
                                                                                         ______________________________________
                                  11                                                                   JON S. TIGAR
                                  12                                                             United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Recommendations (ECF No. 6), Order Denying Plaintiff’s s Application to Proceed In Forma
                                  28   Pauperis Be Denied (ECF No. 2), Order Requiring Plaintiff Pay $400.00 Filing Fee in Full Within
                                       Thirty Days (Nov. 18, 2019) [ECF No. 7].
                                                                                    3
